DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,225. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are a broader version of previously allowed claims 1-20 of the parent Patent No. 10,827,225.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (Pub No US 2018/0343387) in view of Matias et al. (Patent No US 9,743,060) further in view of Lin et al. (Pub No US 2019/0279015 – previously published as “Outside-In: Visualizing Out-of-Sight Regions-of-Interest in a 360 Video Using Spatial Picture-in-Picture Previews” – Oct 22-25, 2017). Hereinafter, referenced as Bostick, Matias and Lin, respectively.

Regarding claim 1, Bostick discloses a method comprising: 
presenting, by a processing system comprising a processor, media content to a viewer, wherein the media content is a 360-degree video, three-dimensional video or panoramic video (Paragraphs [0018] [0034] figure 6; video provider network 624 including a 360 video processing system);

determining, by the processing system, whether a highlight point that will be presented at a future time in the media content is outside of the field of view of the viewer (Paragraphs [0018] [0055] figure 9; identify points of interest POIs in different portions of the video that are deemed to be of potential interest to the user. Paragraphs [0040] [0041] [0045] [0055] figure 6; when a certain percent of the viewers viewed a certain object for at least a predetermined amount of time, then that is counted as an interested view);
overlaying, by the processing system, a guide indicator (e.g. message 130) atop the field of view of the viewer responsive to determining that the highlight point is outside of the field of view of the viewer, wherein the guide indicator provides information about the highlight point, wherein the guide indicator is positioned to indicate a direction (visual cue 132 e.g. arrow) for the viewer to turn to align the field of view of the viewer with the field of view of the highlight point (Paragraphs [0027] [0028] figures 3 and 5; arrow message 130 guides viewers to POI determined to be of potential interest to the viewer based on their user preference data 622).
However, it is noted that Bostick is silent to explicitly disclose that the information displays an amount of time until the future time that the highlight point will be presented. 
Nevertheless, in a similar field of endeavor Matias discloses that the information displays an amount of time until the future time that the highlight point will be presented (Col. 18 lines 1-44 figure 4; displaying notification 402 at point in time 404, e.g. 60 seconds into the spherical video segment 200, indicating that an event of interest within 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick by specifically providing the elements mentioned above, as taught by Matias, for the predictable result of notifying that viewer that an event of interest is about to take place in the spherical video scene (Matias – col. 18 lines 20-44).
However, it is noted that Bostick and Matias are silent to explicitly disclose providing, by the processing system, a future field of view comprising the highlight point from the media content regardless of the field of view of the viewer.
Nevertheless, in a similar field of endeavor Lin discloses providing, by the processing system, a future field of view comprising the highlight point from the media content regardless of the field of view of the viewer (Paragraphs [0042] [0043] figure 1; providing a picture-and-picture PIP preview 150 of a region of interest 140 that is currently invisible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick and Matias by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of saving time for the user to search for the region of interest (Lin – paragraph [0009]).

claim 2, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses the guide indicator (Figure 3; message 130).
However, it is noted that Bostick and Matias are silent to explicitly disclose that the guide indicator presents the field of view containing the highlight point of the media content, thereby showing the highlight point to the viewer regardless of the field of view of the viewer.
Nevertheless, in a similar field of endeavor Lin discloses that the guide indicator presents the field of view containing the highlight point of the media content, thereby showing the highlight point to the viewer regardless of the field of view of the viewer (Paragraphs [0042] [0043] figure 1; providing a picture-and-picture PIP preview 150 of a region of interest 140 that is currently invisible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick and Matias by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of saving time for the user to search for the region of interest (Lin – paragraph [0009]).

Regarding claim 3, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses that the guide indicator includes a textual description of the highlight point (Paragraph [0028] figure 3; textual explanation 134).

Regarding claim 4, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses that the guide indicator is presented before the highlight point occurs in the media content (Paragraphs [0028] figures 3 and 5; visual cue 132 

Regarding claim 5, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses that no overlay is presented responsive to determining that the highlight point is inside the field of view of the viewer (Paragraphs [0022] [0026] figure 9; determining if the object of interest in within the field of view of the user, otherwise, displaying the visual cues 962).

Regarding claim 6, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses reviewing, by the processing system, previous fields of view of previous viewers to determine the highlight point (Paragraphs [0039] [0041]; further analyzing pre-navigated videos 964 determining users points of interests, e.g. dog, based on the user’s view and travel orientation habits. Wherein user preferences may be obtained from crowdsourced preference data of other users; paragraphs [0043] [0044]).


Regarding claims 7-10, Bostick, Matias and Lin disclose all the limitations of claims 7-10; therefore, claims 7-10 are rejected for the same reasons stated in claims 1-4, respectively.

claim 11, Bostick, Matias and Lin disclose the apparatus of claim 7; moreover, Bostick discloses the operations further including analyzing the media content based on the field of view of the user (Paragraphs [0039] [0041]; further analyzing pre-navigated videos determining users points of interests, e.g. dog, based on the user’s view and travel orientation habits).

Regarding claim 12, Bostick, Matias and Lin disclose the apparatus of claim 11; moreover, Bostick discloses that the analyzing the media content includes reviewing previous fields of view of previous users (Paragraphs [0039] [0041]; further analyzing pre-navigated videos determining users points of interests, e.g. dog, based on the user’s view and travel orientation habits. Wherein user preferences may be obtained from crowdsourced preference data of other users; paragraphs [0043] [0044]).

Regarding claim 13, Bostick, Matias and Lin disclose the apparatus of claim 7; moreover, Bostick discloses that the processor comprises a plurality of processors in a distributed computing environment (Paragraph [0034] figure 6; e.g. cloud computing network).

Regarding claims 14-17, 18 and 20, Bostick, Matias and Lin disclose all the limitations of claims 14-17, 18 and 20; therefore, claims 14-17, 18 and 20 are rejected for the same reasons stated in claims 1-4, 11 and 13, respectively.


claim 19, Bostick, Matias and Lin disclose the non-transitory, machine-readable medium of claim 14; moreover, Bostick discloses that the media content is panoramic video (Paragraphs [0003] – [0005] figure 6; 360 degree video).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423